Case 1:21-cr-00295-AT Document 38 Filed 06/03}?

 

  

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT EF Oe
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _ 6/3/2021 _
x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
-V-
AT
21 p299 AT,
Anashon Kamalov
Defendant(s).
X

 

Anashon Kamalov .
Defendant hereby voluntarily consents to

participate in the following proceeding via videoconferencing:
initial Appearance/Appointment of Counsel

Arraignment (If on Felony information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
___— Bail/Revocation/Detention Hearing
x Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

eather Kamala — Margaret Shablay,

 

Defendant’s Signature Defense Counsel’s Signaturé
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Anashon Kamalov Margaret M. Shalley

 

 

Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

6/3/2021
Date O}-

 

ANALISA TORRES
United States District Judge
